BY JUDGE ROBERT W. WOOLDRIDGE, JR.
On September 18, 1998, Complainant filed a motion to file a Supplemental Bill of Complaint before this court. Defendant objected to the use of a Supplemental Bill of Complaint because the Bill did not pertain to facts which came into being following the filing of the original bill. Defendant’s position was that an Amended Bill of Complaint was necessary because the facts alleged in the Complaint related to facts already in existence when the original bill was filed. Defendant is correct in her procedural analysis. “[A]n amended bill states a fact which was in existence at the time the original bill was filed, whereas a supplemental bill states a fact which came into existence after the original bill was filed.” Rosenberg v. Rosenberg, 210 Va. 44, 47 (1969). In response, Plaintiff argued that under Rule 1:8 of the Supreme Court of Virginia, leave to amend should be liberally granted in furtherance of the ends of justice.
The motion to file a Supplemental Bill of Complaint is treated by me as a motion to file an Amended Bill of Complaint and is granted. The Supplemental Bill of Complaint, despite its title, shall be treated as an Amended Bill of Complaint and shall be answered within twenty-one days of entry of a decree reflecting this ruling. That Ms. O’Connell’s new complaint may allege facts different from those she previously averred may reflect on their truthfulness, but not on her right to assert them at this time.